Citation Nr: 1110171	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder claimed as gout. 

2.  Entitlement to an initial compensable rating for a deviated septum with surgery.  

3.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from November 1984 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In pertinent part of the September 2005 decision, the RO denied service connection for gout.  The September 2005 decision also granted the Veteran service connection for deviated septum and service connection for rhinitis, both at a noncompensable rating effective December 1, 2004.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted regarding the issues on appeal.  

First, a VA examination is warranted to address the claim for entitlement to service connection for a left knee disorder, claimed as gout.  The Veteran asserts that during service he reported left knee pain but was never diagnosed with a left knee condition.  Shortly after his November 2004 discharge following a period of active duty service spanning 20 years, the Veteran was seen in January 2005 at a private hospital for left knee pain.  The emergency room doctor stated that the Veteran had a history of left knee pain while in the Air Force and that there was no history of trauma.  The left knee was aspirated and uric acid crystals were noted.  The diagnosis was gout.  At the Veteran's May 2005 VA examination it was noted that the Veteran had flare-ups once a month and took ibuprofen whenever he has symptoms.  The Board notes that the May 2005 VA examiner did not provide an opinion as to the etiology of the gout.  In a July 2006 private treatment note the Veteran's physician stated that the Veteran had a number of gout attacks.  The September 2005 RO rating decision denied service connection for the left knee disorder, in part because there was no evidence of a chronic condition of one or two exacerbations a year in a well established diagnosis.  A new VA examination is warranted to identify the precise nature of the Veteran's left knee disorder, first noted a month after separation from service.  The VA examiner should be asked to provide an opinion as to the likelihood that any currently diagnosed left knee disorder is related to the Veteran's 20 years of active duty military service. 

By way of the September 2005 rating decision, the RO also granted service connection for a deviated nasal septum and for allergic rhinitis.  The Veteran would like a compensable rating for these disorders, and a new VA examination is indicated to ascertain whether such is warranted.  

The Veteran is currently receiving a noncompensable evaluation for his service-connected deviated septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  A deviated nasal septum warrants a 10 percent rating for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The Veteran is also receiving a noncompensable evaluation for his service-connected allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present. 

The Veteran's last VA examination was in May 2005.  At the time he reported maxilloethmoid pain four to five times a week.  It was noted that the Veteran's left side had mild obstruction with a 20 percent deviation of the septum in that direction.  In the Veteran's July 2007 VA-9 Substantive Appeal he described an increase in symptomatology, which included the following: sinus headaches; pain around the eyes; increased upper nose pain; and a reddish discoloration of his face.  This description of increased symptoms was corroborated by his representative's February 2010 Informal Hearing Presentation.  Due to the length of time since the last examination, and the complaints of worsening symptomatology, a new VA examination would be helpful in providing a current snapshot of the severity of the Veteran's deviated septum and allergic rhinitis.  The RO should arrange for the Veteran to have a VA examination to determine the current severity of disabilities due to his deviated septum and allergic rhinitis.  The VA examiner should discuss all symptomatology associated with these service-connected disabilities as well as the effects on his activities of daily living and on his employment. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all relevant private and VA treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any current left knee disorder, to include gout.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether the Veteran's left knee disorder is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify any current diagnosis regarding the left knee.  For any diagnosed left knee disability, the examiner should provide a medical opinion as to whether it is at least as likely as not that such disability is due to or aggravated by service.  In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected deviated septum and his allergic rhinitis.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should prepare a report of examination that details the current severity of his service-connected deviated septum and his service-connected allergic rhinitis, to include number of incapacitating and non-incapacitating episodes, as well as the symptoms that accompanied the episodes.  The VA examiner should also discuss the effects his service-connected disabilities have on his employment. 

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

(Continued on the next page.)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


